 


 HR 6198 ENR: Iran Freedom Support Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 6198 
 
AN ACT 
To hold the current regime in Iran accountable for its threatening behavior and to support a transition to democracy in Iran. 
 
 
1.Short titleThis Act may be cited as the Iran Freedom Support Act. 
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Title I—Codification of sanctions against Iran 
Sec. 101. Codification of sanctions. 
Title II—Amendments to the Iran and Libya Sanctions Act of 1996 and other provisions related to investment in Iran 
Sec. 201. Multilateral regime. 
Sec. 202. Imposition of sanctions. 
Sec. 203. Termination of sanctions. 
Sec. 204. Sunset. 
Sec. 205. Technical and conforming amendments. 
Title III—Promotion of democracy for Iran 
Sec. 301. Declaration of policy. 
Sec. 302. Assistance to support democracy for Iran. 
Title IV—Policy of the United States to facilitate the nuclear nonproliferation of Iran 
Sec. 401. Sense of Congress. 
Title V—Prevention of money laundering for weapons of mass destruction 
Sec. 501. Prevention of money laundering for weapons of mass destruction.  
ICodification of sanctions against Iran 
101.Codification of sanctions 
(a)Codification of sanctionsExcept as otherwise provided in this section, United States sanctions with respect to Iran imposed pursuant to sections 1 and 3 of Executive Order No. 12957, sections 1(e), (1)(g), and (3) of Executive Order No. 12959, and sections 2, 3, and 5 of Executive Order No. 13059 (relating to exports and certain other transactions with Iran) as in effect on January 1, 2006, shall remain in effect. The President may terminate such sanctions, in whole or in part, if the President notifies Congress at least 15 days in advance of such termination. In the event of exigent circumstances, the President may exercise the authority set forth in the preceding sentence without regard to the notification requirement stated therein, except that such notification shall be provided as early as practicable, but in no event later than three working days after such exercise of authority. 
(b)No effect on other sanctions relating to support for acts of international terrorismNothing in this Act shall affect any United States sanction, control, or regulation as in effect on January 1, 2006, relating to a determination under section 6(j)(1)(A) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)), section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)), or section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)) that the Government of Iran has repeatedly provided support for acts of international terrorism.  
IIAmendments to the Iran and Libya Sanctions Act of 1996 and other provisions related to investment in Iran 
201.Multilateral regime 
(a)WaiverSection 4(c) of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended to read as follows: 
 
(c)Waiver 
(1)In generalThe President may, on a case by case basis, waive for a period of not more than six months the application of section 5(a) with respect to a national of a country, if the President certifies to the appropriate congressional committees at least 30 days before such waiver is to take effect that such waiver is vital to the national security interests of the United States. 
(2)Subsequent renewal of waiverIf the President determines that, in accordance with paragraph (1), such a waiver is appropriate, the President may, at the conclusion of the period of a waiver under paragraph (1), renew such waiver for subsequent periods of not more than six months each.. 
(b)InvestigationsSection 4 of such Act (50 U.S.C. 1701 note) is amended by adding at the end the following new subsection: 
 
(f)Investigations 
(1)In generalThe President should initiate an investigation into the possible imposition of sanctions under section 5(a) against a person upon receipt by the United States of credible information indicating that such person is engaged in investment activity in Iran as described in such section. 
(2)Determination and notificationNot later than 180 days after an investigation is initiated in accordance with paragraph (1), the President should determine, pursuant to section 5(a), if a person has engaged in investment activity in Iran as described in such section and shall notify the appropriate congressional committees of the basis for any such determination.  . 
202.Imposition of sanctions 
(a)Sanctions with respect to development of petroleum resourcesSection 5(a) of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended in the heading, by striking to Iran and inserting to the Development of Petroleum Resources of Iran.  
(b)Sanctions with respect to development of weapons of mass destruction or other military capabilitiesSection 5(b) of such Act (50 U.S.C. 1701 note) is amended to read as follows: 
 
(b)Mandatory sanctions with respect to development of weapons of mass destruction or other military capabilitiesThe President shall impose two or more of the sanctions described in paragraphs (1) through (6) of section 6 if the President determines that a person has, on or after the date of the enactment of this Act, exported, transferred, or otherwise provided to Iran any goods, services, technology, or other items knowing that the provision of such goods, services, technology, or other items would contribute materially to the ability of Iran to— 
(1)acquire or develop chemical, biological, or nuclear weapons or related technologies; or 
(2)acquire or develop destabilizing numbers and types of advanced conventional weapons.. 
(c)Effective DateThe amendments made by this section shall apply with respect to actions taken on or after June 6, 2006. 
203.Termination of sanctionsSection 8(a) of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended— 
(1)in paragraph (1)(C), by striking and at the end; 
(2)in paragraph (2), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(3)poses no significant threat to United States national security, interests, or allies.. 
204.SunsetSection 13 of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended by striking on September 29, 2006 and inserting on December 31, 2011. 
205.Technical and conforming amendments 
(a)FindingsSection 2 of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended by striking paragraph (4). 
(b)Declaration of policySection 3 of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended— 
(1)in subsection (a), by striking (a) Policy with respect to Iran.—; and 
(2)by striking subsection (b). 
(c)Termination of sanctionsSection 8 of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended— 
(1)in subsection (a), by striking (a) Iran.—; and 
(2)by striking subsection (b). 
(d)Duration of sanctions; Presidential waiverSection 9(c)(2)(C) of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended to read as follows: 
 
(C)an estimate of the significance of the provision of the items described in section 5(a) or section 5(b) to Iran’s ability to, respectively, develop its petroleum resources or its weapons of mass destruction or other military capabilities; and. 
(e)Reports requiredSection 10(b)(1) of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended by striking and Libya each place it appears. 
(f)DefinitionsSection 14 of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended— 
(1)in paragraph (9)— 
(A)in the matter preceding subparagraph (A), by— 
(i)striking , or with the Government of Libya or a nongovernmental entity in Libya,; and 
(ii)by striking nongovenmental and inserting nongovernmental; and 
(B)in subparagraph (A), by striking or Libya (as the case may be); 
(2)by striking paragraph (12); and 
(3)by redesignating paragraphs (13), (14), (15), (16), and (17) as paragraphs (12), (13), (14), (15), and (16), respectively. 
(g)Short title 
(1)In generalSection 1 of the Iran and Libya Sanctions Act of 1996 (50 U.S.C. 1701 note) is amended by striking and Libya. 
(2)ReferencesAny reference in any other provision of law, regulation, document, or other record of the United States to the Iran and Libya Sanctions Act of 1996 shall be deemed to be a reference to the Iran Sanctions Act of 1996. 
IIIPromotion of democracy for Iran 
301.Declaration of policy 
(a)In generalCongress declares that it should be the policy of the United States— 
(1)to support efforts by the people of Iran to exercise self-determination over the form of government of their country; and 
(2)to support independent human rights and peaceful pro-democracy forces in Iran. 
(b)Rule of constructionNothing in this Act shall be construed as authorizing the use of force against Iran. 
302.Assistance to support democracy for Iran 
(a)Authorization 
(1)In generalNotwithstanding any other provision of law, the President is authorized to provide financial and political assistance (including the award of grants) to foreign and domestic individuals, organizations, and entities working for the purpose of supporting and promoting democracy for Iran. Such assistance may include the award of grants to eligible independent pro-democracy radio and television broadcasting organizations that broadcast into Iran. 
(2)Limitation on assistanceIn accordance with the rule of construction described in subsection (b) of section 301, none of the funds authorized under this section shall be used to support the use of force against Iran. 
(b)Eligibility for assistanceFinancial and political assistance under this section should be provided only to an individual, organization, or entity that— 
(1)officially opposes the use of violence and terrorism and has not been designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) at any time during the preceding four years; 
(2)advocates the adherence by Iran to nonproliferation regimes for nuclear, chemical, and biological weapons and materiel; 
(3)is dedicated to democratic values and supports the adoption of a democratic form of government in Iran; 
(4)is dedicated to respect for human rights, including the fundamental equality of women; 
(5)works to establish equality of opportunity for people; and 
(6)supports freedom of the press, freedom of speech, freedom of association, and freedom of religion. 
(c)FundingThe President may provide assistance under this section using— 
(1)funds available to the Middle East Partnership Initiative (MEPI), the Broader Middle East and North Africa Initiative, and the Human Rights and Democracy Fund; and 
(2)amounts made available pursuant to the authorization of appropriations under subsection (g). 
(d)NotificationNot later than 15 days before each obligation of assistance under this section, and in accordance with the procedures under section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–l), the President shall notify the Committee on International Relations and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate. 
(e)Sense of Congress regarding diplomatic assistanceIt is the sense of Congress that— 
(1)support for a transition to democracy in Iran should be expressed by United States representatives and officials in all appropriate international fora; 
(2)officials and representatives of the United States should— 
(A)strongly and unequivocally support indigenous efforts in Iran calling for free, transparent, and democratic elections; and 
(B)draw international attention to violations by the Government of Iran of human rights, freedom of religion, freedom of assembly, and freedom of the press. 
(f)DurationThe authority to provide assistance under this section shall expire on December 31, 2011. 
(g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State such sums as may be necessary to carry out this section. 
IVPolicy of the United States to facilitate the nuclear nonproliferation of Iran 
401.Sense of Congress 
(a)Sense of CongressIt should be the policy of the United States not to bring into force an agreement for cooperation with the government of any country that is assisting the nuclear program of Iran or transferring advanced conventional weapons or missiles to Iran unless the President has determined that— 
(1)Iran has suspended all enrichment-related and reprocessing-related activity (including uranium conversion and research and development, manufacturing, testing, and assembly relating to enrichment and reprocessing), has committed to verifiably refrain permanently from such activity in the future (except potentially the conversion of uranium exclusively for export to foreign nuclear fuel production facilities pursuant to internationally agreed arrangements and subject to strict international safeguards), and is abiding by that commitment; or 
(2)the government of that country— 
(A)has, either on its own initiative or pursuant to a binding decision of the United Nations Security Council, suspended all nuclear assistance to Iran and all transfers of advanced conventional weapons and missiles to Iran, pending a decision by Iran to implement measures that would permit the President to make the determination described in paragraph (1); and 
(B)is committed to maintaining that suspension until Iran has implemented measures that would permit the President to make such determination. 
(b)DefinitionsIn this section: 
(1)Agreement for cooperationThe term agreement for cooperation has the meaning given that term in section 11 b. of the Atomic Energy Act of 1954 (42 U.S.C. 2014(b)). 
(2)Assisting the nuclear program of IranThe term assisting the nuclear program of Iran means the intentional transfer to Iran by a government, or by a person subject to the jurisdiction of a government, with the knowledge and acquiescence of that government, of goods, services, or technology listed on the Nuclear Suppliers Group Guidelines for the Export of Nuclear Material, Equipment and Technology (published by the International Atomic Energy Agency as Information Circular INFCIRC/254/Rev. 3/Part 1, and subsequent revisions) or Guidelines for Transfers of Nuclear-Related Dual-Use Equipment, Material and Related Technology (published by the International Atomic Energy Agency as Information Circular INFCIRC/254/Rev. 3/Part 2 and subsequent revisions). 
(3)Transferring advanced conventional weapons or missiles to IranThe term transferring advanced conventional weapons or missiles to Iran means the intentional transfer to Iran by a government, or by a person subject to the jurisdiction of a government, with the knowledge and acquiescence of that government, of— 
(A)advanced conventional weapons; or 
(B)goods, services, or technology listed on the Missile Technology Control Regime Equipment and Technology Annex of June 11, 1996, and subsequent revisions. 
VPrevention of money laundering for weapons of mass destruction 
501.Prevention of money laundering for weapons of mass destructionSection 5318A(c)(2) of title 31, United States Code, is amended— 
(1)in subparagraph (A)(i), by striking or both, and inserting or entities involved in the proliferation of weapons of mass destruction or missiles; and 
(2)in subparagraph (B)(i), by inserting , including any money laundering activity by organized criminal groups, international terrorists, or entities involved in the proliferation of weapons of mass destruction or missiles before the semicolon at the end. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
